Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 01/30/2020.
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0295174 A1) in view of Aly et al. (US 2020/0177731 A1) in further view of Novak et al. (US 2019/0050378 A1).
Regarding claim 1, Zhang discloses  a computer-implemented method for performing predictions, the method comprising: 
responsive to determining that a level of expected accuracy for the first task is below the measure of accuracy of the regression based machine learning model; performing the first task using the result of execution of the regression based machine learning model ([0034]:  an application that counts vehicles to detect traffic jams does not need high accuracy but requires low latency; processing data with even a 1s latency might not be adequate, as the results may already be outdated by the time the processing has completed, as traffic might be moving fairly quickly. A runtime scheduler that selects the most suitable sub-model of a multi-capacity model for each application and determines the optimal amount of runtime resources to allocate to each selected sub-model to jointly maximize the accuracy and minimize the inference latency of concurrent vision applications): 
receiving a request for a second task; and responsive to determining that a level of expected accuracy for the second task is above the measure of accuracy of the regression based machine learning model: performing the second task using the received output ([0034]:  In contrast, an application that reads license plates needs high plate reading accuracy but does not require real-time response—such an application would not be especially detrimental if the results were returned 1s or more after image data were acquired, but would not tolerate inaccuracy in the inferred license plate number results from the image processing.  A runtime scheduler that selects the most suitable sub-model of a multi-capacity model for each application and determines the optimal amount of runtime resources to allocate to each selected sub-model to jointly maximize the accuracy).
However, Zhang does not discloses receiving, by the client device from an online system, a regression based machine learning model and a measure of accuracy of the regression based machine learning model; receiving a request for a first task; extracting features of the first task; executing the regression based machine learning model with the extracted features of the first task as input; and extracting features of the second task; receiving, from the online system, the output of the second machine learning based model from the online system.
In an analogous art, Aly discloses receiving, by the client device from an online system, a regression based machine learning model and a measure of accuracy of the regression based machine learning model ([0077]:  The model scoring/insight service module can deploy and/or score models (e.g., in real time) to provide information identifying insights, actions, and/or predictions (e.g., to user devices, support devices, and/or the like. [0038]:  the various parameters can be based on a model used to determine the insight. For example, a parameter can identify a confidence level, a fit value, a regression value, a machine learning parameter, and/or the like, that indicates how well the insight fits (e.g. accuracy) the user interaction);
receiving a request for a first task ([0013]:  , a user device can perform a user interaction with a support device. In some implementations, the user interaction can be performed via a particular channel (e.g., a web interface, an app, a voice call, a television menu, an email, a text message, mail, etc.) between the user device and the support device); 
extracting features of the first task ([0016], [0089]:  the processing platform can retrieve supplemental information associated with the user interaction (e.g., within a particular time range of the user interaction, associated with a user of the user interaction, etc.), which conserves resources of the processing platform); executing the regression based machine learning model with the extracted features of the first task as input ([0090]:  identifying, based on the information regarding the user interaction or the one or more channels, one or more models to process the information regarding the user interaction and the supplemental information. For example, the processing platform (e.g., using processor 320, input component 350, communication interface 370, storage component 340, and/or the like) can identify one or more models to process the information regarding the user interaction and the supplemental information.  [0033]:  the processing platform can perform real-time processing for the one or more real-time models. For example, the processing platform can input information regarding user interactions to the one or more real-time models as the information regarding the user interactions is received or determined. This reduces latency associated with the identification of insights, thereby conserving processing resources of the processing platform and reducing impact on user experience); and 
extracting features of the second task; receiving, from the online system, the output of the second machine learning based model from the online system ([0090]: For example, the processing platform (e.g., using processor 320, input component 350, communication interface 370, storage component 340, and/or the like) can identify one or more models to process the information regarding the user interaction and the supplemental information.  [0024]:  the one or more models can include one or more batch models (e.g., models stored by and/or pre-scored by the processing platform or a device external to the processing platform, such as a server device
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang to comprise “receiving, by the client device from an online system, a regression based machine learning model and a measure of accuracy of the regression based machine learning model; receiving a request for a first task; extracting features of the first task; executing the regression based machine learning model with the extracted features of the first task as input; and extracting features of the second task; receiving, from the online system, the output of the second machine learning based model from the online system” taught by Aly.
One of ordinary skilled in the art would have been motivated because it would have enabled to improve the accuracy of model selection and conserving processing resources (Aly, [0032]).  
However, Zhang-Aly does not disclose serializing the extracted features of the second task; transmitting, to the online system, the serialized features for executing a second machine learning based model.
In an analogous art, Novak discloses serializing the extracted features of the second task; transmitting, to the online system, the serialized features for executing a second machine learning based model ([0198]:  the computer device 704 and the remote computer device 712 can be in communication with the cloud repository 708, and optionally each other, over a network 746, such as the internet, an intranet, or another network. In addition to facilitating the transfer of the serialized interaction representations between the computer device 704 and the remote computer device 712, the cloud repository 708 can store serialized interaction representations (or interaction representation data type instances) in a store 748. The cloud repository 708 can include an annotation service 752.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang-Aly to comprise “serializing the extracted features of the second task; transmitting, to the online system, the serialized features for executing a second machine learning based model” taught by Novak.
One of ordinary skilled in the art would have been motivated because it would have enabled for converting an instance of an interaction representation data type to a serialized interaction representation that can be sent to another computer device (Novak, [0011]).  

Regarding claim 7, Zhang-Aly-Novak discloses the computer-implemented method of claim 1, wherein the online system is a multi- tenant system and the client device is associated with a user of a tenant of the multi- tenant system, wherein each of the regression based machine learning model and the second machine learning based model is trained using training data set of the tenant (Zhang, [0031]:  establishing such neural networks is to utilize a framework that takes the dynamics of runtime resources into consideration to enable resource-aware multi-tenant on-device deep learning. Compared to fixed deep learning models (where a predetermined or set resource/accuracy trade-off remains static), such a framework can provide flexible resource-accuracy trade-offs, and dynamically select the optimal resource-accuracy tradeoff for each deep learning model at runtime to fit the model's resource demand to the system's available runtime resources).

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 20; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 2, 5, 9, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Aly in view of Novak, as applied in claim 1, in further view of Parangi et al. (US 2021/0232920 A1).
Regarding claim 2, Zhang-Aly-Novak discloses the computer-implemented method of claim 1.
However, Zhang-Aly-Novak does not disclose wherein the second machine learning based model is one of a deep learning based neural network model or a random forest based machine learning model.
In an analogous art, Parangi discloses wherein the second machine learning based model is one of a deep learning based neural network model or a random forest based machine learning model ([0030]:  The first machine learning model 107a may be a neural network).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang-Aly-Novak to comprise “wherein the second machine learning based model is one of a deep learning based neural network model or a random forest based machine learning model” taught by Parangi.
One of ordinary skilled in the art would have been motivated because it would have enabled for dynamically generating a plurality of machine learning systems during processing of a user data set (Parangi, [0012]).  

Regarding claim 5, Zhang-Aly-Novak discloses the computer-implemented method of claim 1.
However, Zhang-Aly-Novak does not disclose wherein the second machine learning based model is a decision tree based machine learning model.
In an analogous art, Parangi discloses wherein the second machine learning based model is a decision tree based machine learning model  ([0030]:  The first machine learning model 107a may be a machine learning model other than a neural network. For example, the machine learning model 107a may be a Gradient Boosted Decision Tree).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang-Aly-Novak to comprise “wherein the second machine learning based model is a decision tree based machine learning model” taught by Parangi.
One of ordinary skilled in the art would have been motivated because it would have enabled for dynamically generating a plurality of machine learning systems during processing of a user data set (Parangi, [0012]).  

Regarding claim 9; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 12 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Claims 3, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Aly in view of Novak, as applied to claim 1, in further view of Shah et al. (US 2021/0056436 A1).
Regarding claim 3, Zhang-Aly-Novak discloses the computer-implemented method of claim 1.
However, Zhang-Aly-Novak does not disclose further comprising: determining, by a client device, work load exceeding a threshold value, the workload representing tasks associated with the client device, wherein the client device executes the regression based machine learning model further in response to the work load exceeding a threshold value.
In an analogous art, Shah discloses further comprising: determining, by a client device, work load exceeding a threshold value, the workload representing tasks associated with the client device, wherein the client device executes the regression based machine learning model further in response to the work load exceeding a threshold value ([0034]: for a given load experienced by a client device 110, the AI application 132 determines an AI model based on the load exceeding or falling below a threshold. The plurality of candidate AI models 130 includes a first candidate AI model (e.g., a neural network model, a logistic regression model, a multilayer perceptron model, and the like) having a first quality potential and second candidate AI model (e.g., a deep learning model, a deep belief network model, and the like) having a second quality potential that is higher than the first quality potential).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang-Aly-Novak to comprise “further comprising: determining, by a client device, work load exceeding a threshold value, the workload representing tasks associated with the client device, wherein the client device executes the regression based machine learning model further in response to the work load exceeding a threshold value” taught by Shah.
One of ordinary skilled in the art would have been motivated because it would have enabled for dynamically determining an artificial intelligence (AI) models based on device load (Shah, [0009]).  

Regarding claims 10 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Aly in view of Novak, as applied to claim 1, in further view of Xu et al. (US 2018/0150783 A1).
Regarding claim 4, Zhang-Aly-Novak discloses the computer-implemented method of claim 1.
However, Zhang-Aly-Novak does not disclose further comprising: determining, by a client device, that the first task needs to be finished within a threshold time interval, wherein the client device executes the regression based machine learning model further in response to determining that the first task needs to be finished within a threshold time interval.
In an analogous art, Xu discloses further comprising: determining, by a client device, that the first task needs to be finished within a threshold time interval, wherein the client device executes the regression based machine learning model further in response to determining that the first task needs to be finished within a threshold time interval  ([0026]:  Each predictive model is configured to predict or determine a probability of a task or tasks to be completed within a predetermined time period (e.g., a current quarter). For each of the predictive models, an accuracy score is calculated based on the prior predictions in view of the actual task completion rates of past several time periods (e.g., last quarter, last year). In addition, a volatility score of the predictions between two consecutive time periods is also calculated for each predictive model. The volatility score represents the consistency or trend of the predictions. When a subsequent request is received to determine a completion rate of a current time period, one of the predictive models is selected based on their respective accuracy score and/or volatility score. The selected predictive model is then utilized to predict the completion rate of a task or tasks for the current time period.).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang-Aly-Novak to comprise “further comprising: determining, by a client device, that the first task needs to be finished within a threshold time interval, wherein the client device executes the regression based machine learning model further in response to determining that the first task needs to be finished within a threshold time interval ” taught by Xu.
One of ordinary skilled in the art would have been motivated because it would have enabled a predictive model having the best accuracy score and/or lowest the volatility score is selected to predict the task completion rate of the current time period (Xu, [0027]).  

Regarding claims 11 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Claims 6, 13-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Aly in view of Novak in view of Parangi, as applied to claim 5, in further view of Manapat et al. (US 10,867,303 B1).
Regarding claim 6, Zhang-Aly-Novak-Parangi discloses the computer-implemented method of claim 5.
However, Zhang-Aly-Novak-Parangi does not disclose further comprising: receiving, from the online system, a string representing a description of a rationale for the prediction of the second machine learning based model, the string generated based on an execution of the decision tree based machine learning model.
In an analogous art, Manapat discloses disclose further comprising: receiving, from the online system, a string representing a description of a rationale for the prediction of the second machine learning based model, the string generated based on an execution of the decision tree based machine learning model (column 12, 17-21: According to a particular embodiment, the explanation engine 284 implements a predictive model that creates or outputs human readable explanations or “reasons” as to why the risk model 286 made the prediction resulting in the transaction being rejected or permitted.  Column 10, 1-5:  the model operates on the principle of random forests or random decision forests representing an ensemble learning method for classification, regression and other tasks. Such a model operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Zhang-Aly-Novak-Parangi to comprise “receiving, from the online system, a string representing a description of a rationale for the prediction of the second machine learning based model, the string generated based on an execution of the decision tree based machine learning model” taught by Manapat.
One of ordinary skilled in the art would have been motivated because it would have enabled to provide greater insight into the metrics and reasons for decisions regarding those transactions permitted or those transactions rejected (Manapat, column 12, 17-21).

Regarding claims 13 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 14, Zhang-Aly-Novak-Parangi-Manapat discloses the non-transitory computer readable storage medium of claim 12, wherein the online system is a multi-tenant system and the client device is associated with a user of a tenant of the multi-tenant system, wherein each of the regression based machine learning model and the second machine learning based model is trained using training data set of the tenant (Zhang, [0031]:  establishing such neural networks is to utilize a framework that takes the dynamics of runtime resources into consideration to enable resource-aware multi-tenant on-device deep learning. Compared to fixed deep learning models (where a predetermined or set resource/accuracy trade-off remains static), such a framework can provide flexible resource-accuracy trade-offs, and dynamically select the optimal resource-accuracy tradeoff for each deep learning model at runtime to fit the model's resource demand to the system's available runtime resources).

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Karanth et al., US 2021/0241047 A1: Determining Rationale for a Prediction of a Machine Learning Based Model. 
Ong et al., US 2020/0356895 A1:  Automatic Regression Detection System for Robust Enterprise Machine Learning Applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446